Citation Nr: 1739542	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-24 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for basal cell carcinoma, right infraorbital area, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1966 to January 1968 and from March 1968 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans' Law Judge at a November 2011 Travel Board Hearing, and a transcript of this hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral hearing loss disability, as well as basal cell carcinoma of the right infraorbital area.

The Veteran has testified that he was exposed to acoustic trauma from cannon fire while onboard the USS Perkins, testimony which the Board finds credible and consistent with the nature of the Veteran's service aboard a naval vessel during a period of war.  The Veteran has presented records from a private audiologist, Dr. K.M., who diagnosed the Veteran with bilateral hearing loss, which she opined was due to exposure to loud noise during the Veteran's active military service.  However, the details of any audiological testing, such as the recording of puretone thresholds or information as to whether the Maryland CNC test was used evaluate speech recognition, are not of record.  Thus, the Board is unable to determine whether the Veteran currently has a hearing loss disability as defined by VA regulations.  Accordingly, on remand, the Veteran should be referred for a VA audiological examination.  The examiner is asked to opine whether it is at least as likely as not any current hearing loss disability is related to the Veteran's in-service noise exposure.  

Private medical records show that the Veteran was diagnosed with a basal cell carcinoma, which he has attributed to Agent Orange exposure.  The USS Perkins served in the inland waterways of Vietnam during June 1969, and service personnel records show that the Veteran was assigned to this vessel.  Thus, while the Veteran was likely exposed to herbicide agents; basal cell carcinoma is not one of the disabilities for which service connection can be granted on a presumptive basis.  38 C.F.R. § 3.309.  However, the Veteran submitted print outs of internet articles suggesting that certain types of skin cancer may be related to Agent Orange exposure.  Although the article does not prove that in this particular case the Veteran's basal cell carcinoma was caused by his exposure to herbicides, the Board finds that a medical opinion is required to address the possibility of a relationship between the Veteran's current disability and service.  In this respect, despite the lack of a diagnosis of a presumptive condition, the Veteran is not precluded from establishing service connection with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to herbicides does not preclude direct service connection for other conditions based on exposure to herbicides); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA audiological examination.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For any hearing loss disability, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's disability had onset in service or was caused or permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statement, as well as the lay statements of friends and family, regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

2. The RO should schedule the Veteran for a VA examination of his basal cell carcinoma, right infraorbital area.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's basal cell carcinoma, right infraorbital area, had onset in service or was caused or permanently aggravated by the Veteran's active military service, to include his exposure to Agent Orange or other herbicide agents.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

